               IN THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                         ASHEVILLE DIVISION
                   CIVIL CASE NO. 1:19-cv-00094-MR


 JONATHAN ANTHONY LEE TORRES,                            )
                                                         )
                       Plaintiff,                        )
                                                         )
 v.                                                      )
                                                         )          ORDER
 NATHAN BALL, et al.,                                    )
                                                         )
                       Defendants.                       )
                                                         )
 _____________________________________

       THIS MATTER is before the Court on Defendants’ Motion for a

Protective Order [Doc. 27].

       The pro se incarcerated Plaintiff filed this suit under 42 U.S.C. § 1983

and North Carolina law with regards to his vehicle stop and arrest on March

3, 2018. By the present motion, the Defendants move pursuant to N.C. Gen.

Stat. § 132-1.4A(f) and the Court’s inherent authority for the entry of a

protective order to govern the use and disclosure of certain video footage

that was captured by the arresting officers’ body-worn cameras during the

Plaintiff’s arrest.1


1The  discovery period has closed. The Defendants’ request for the entry of a protective
order will nevertheless be granted because all parties seek the footage’s disclosure and
the footage may assist the Court in its consideration of any dispositive motions.


         Case 1:19-cv-00094-MR Document 28 Filed 05/26/20 Page 1 of 6
      Upon consideration of the factors set forth in N.C. Gen. Stat. § 132-

1.4A and the circumstances of the instant case, the Motion will be granted.

      IT IS, THEREFORE, ORDERED that the Defendants’ Motion for a

Protective Order [Doc. 27] is GRANTED as follows:

      1.       The requested materials are confidential materials that are

exempt from public records disclosure requirements pursuant to the

provisions of N.C. Gen. Stat. § 132-1.4A, and subject to release only

pursuant to an order of a court of competent jurisdiction.

      2.       In order to accommodate disclosure in this matter, the parties

agree that production of the body camera footage (hereinafter “Confidential

Documents”) described above should be made pursuant to the conditions

of this stipulated Protective Order.

      3.       Except as may be otherwise provided by further Order of the

Court, a l l documents identified as Confidential Documents shall be used

for no purpose other than prosecuting or defending this action and shall not

be used or disclosed by any person for any other purpose, except as

provided herein.

      4.       Access to and the use of any Confidential Documents, or any

part thereof, shall be limited to the following qualified persons/entities:




                                        2

           Case 1:19-cv-00094-MR Document 28 Filed 05/26/20 Page 2 of 6
             a.    The parties and any attorneys of record for the parties, their

                   legal assistants, other staff members, and law student

                   clerks; insurers, their agents and employees; outside

                   companies engaged by attorneys for the parties to

                   photocopy such documents; officers, managers, owners

                   or employees of the parties who provide material

                   assistance in the legal representation of the parties;

             b.    Mediators;

             c.    Consultants and technical experts involved in the
                   preparation of this action;

             d.    The Court, court staff, court reporters, their transcribers,
                   assistants and employees;

             e.    Any potential or actual trial witness to the extent that it
                   is necessary to tender such witness as an exhibit a
                   confidential document in order to elicit testimony relevant
                   to the matters at issue in this case; and

             f.    The jury and trier of fact.

     5.       The above individuals and entities that are permitted access to

the Confidential Documents are hereby ordered not to show, convey or

reproduce any documents so          designated or parts thereof, or copies

thereof, or any matter contained therein, or any extracts or summaries

thereof, to any individual, or to any entity that would not otherwise have

access to said documents under the provisions of this Protective Order.
                                         3

          Case 1:19-cv-00094-MR Document 28 Filed 05/26/20 Page 3 of 6
      6.       Counsel may make copies of the Confidential Documents for

Plaintiff’s or Defendants’ experts upon receiving from said experts a written

agreement that they will be bound by the terms of this Protective Order. The

requirement of obtaining such an agreement shall be satisfied by having

each of Plaintiff’s or Defendants’ experts read, acknowledged, and agreed

in writing to be bound by this Protective Order. A file of all such written

acknowledgments shall be maintained by Plaintiff and/or Defendants’

counsel. By signing the declaration agreeing to be bound by this Protective

Order, each of Plaintiff’s or Defendants’ experts submits himself or herself to

the jurisdiction of the Court for purposes of enforcement of this Protective

Order.

      7.       The production or disclosure of the Confidential Documents,

pursuant to the terms of this Order, shall not waive or prejudice the right of

any party to object to the production or admissibility of documents or

information on grounds other than confidentiality in this action or in any other

action.

      8.       Counsel for Defendant and Plaintiff are responsible for notifying

any person who is provided access to information or material from the

Confidential Documents of the terms of this Protective Order. The parties

shall keep a record of all persons to whom disclosures or access are made.


                                        4

           Case 1:19-cv-00094-MR Document 28 Filed 05/26/20 Page 4 of 6
      9.       Should the Court determine in its discretion that any material

and documents contained within the Confidential Documents may properly

be filed under seal, such documents may be released to the persons as

listed herein only if the material and information is filed in sealed containers,

containing a general description of the contents, and a statement that

states the contents hereof are confidential and may be revealed only by the

Court or upon prior written consent of counsel for the party designating the

material CONFIDENTIAL INFORMATION.

      10.      After the final disposition of this action, including the

conclusion of any and all appeals, all Confidential Documents, Plaintiff

shall return all Confidential Documents to the Buncombe County Sheriff’s

Office. The ultimate disposition of the Confidential Documents shall be

subject to a final order of the Court.

      11.     Each person who receives material and information described

herein submits himself or herself to the personal jurisdiction of the Court,

wherever he or she shall be, for the enforcement of this Order.

      12.      It is specifically agreed that making Confidential Documents

available for inspection and the production of such documents shall not

constitute a waiver or agreement by the parties regarding any claim of

confidentiality, or of the admissibility of such documents into evidence at

                                         5

           Case 1:19-cv-00094-MR Document 28 Filed 05/26/20 Page 5 of 6
the trial of this action. The parties reserve all rights      to object to the

admissibility of such documents as provided by the Federal Rules of

Evidence and Federal Rules of Civil Procedure.

      13.    Nothing in this Protective Order shall require disclosure of

material or information which the conveying party contends is protected

from disclosure by the attorney-client privilege, materials produced in

anticipation of litigation, or as constituting attorney work product materials.

      14.    Nothing in this Protective Order is intended to or shall be

construed to interfere with any party’s ability to disclose and use

documents or information to the extent that they are (a) obtained lawfully

from sources other than the opposing party or the agencies named herein,

or (b) otherwise publicly available.

       15.   This Protective Order shall not prevent any party or the

Buncombe County Sheriff’s Office from applying to the Court for relief from

this Protective Order or from applying to the Court for further or additional

Protective Orders.

      IT IS SO ORDERED.
                              Signed: May 22, 2020




                                           6

        Case 1:19-cv-00094-MR Document 28 Filed 05/26/20 Page 6 of 6
